FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ESTER LAMTIAR TAMBUNAN,                          No. 11-73039

               Petitioner,                       Agency No. A099-739-058

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Ester Lamtiar Tambunan, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Tambunan testified to her experiences in the 1998 riots, an attack in 2000 on

a new building her church was constructing, and problems she encountered in

practicing her religion. Substantial evidence supports the agency’s determination

that these experiences did not rise to the level of persecution. See Halim v. Holder,

590 F.3d 971, 975-76 (9th Cir. 2009) (incidents including beating by rioters did not

compel finding of past persecution); Nagoulko v. INS, 333 F.3d 1012, 1016 (9th

Cir. 2003) (“[t]hough Nagoulko’s religious practice and work was not free from

interruption or harassment, she was not prevented from practicing her religion”).

Further, as Tambunan has not established past persecution, she is not entitled to a

presumption of future persecution. See Molina-Estrada v. INS, 293 F.3d 1089,

1096 (9th Cir. 2002). Substantial evidence also supports the agency’s finding that

Tambunan failed to establish a well-founded fear of persecution because, even

under disfavored group analysis, she did not demonstrate sufficient individualized

risk. See Halim, 590 F.3d at 979 (petitioner failed to show he was individually

targeted or likely to be individually targeted where he “failed to offer any evidence

that distinguishes his exposure from those of all other ethnic Chinese

Indonesians”); cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004). Further,


                                          2                                    11-73039
Tambunan’s safe return to Indonesia from 2004-2006, albeit to address a family

property matter, undercuts her objective fear of future persecution. See Loho v.

Mukasey, 531 F.3d 1016, 1017-18 (9th Cir. 2008) (history of willingly returning to

home country “militates against a finding of past persecution or a well-founded

fear of future persecution”). Accordingly, Tambunan’s asylum claim fails.

      Finally, because Tambunan failed to meet the lower standard of proof for

asylum, her claim for withholding of removal necessarily fails. See Zehatye, 453

F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                         3                                   11-73039